Per Curiam:
The final order appealed from is modified by awarding costs to the city of New York against Herman Goldman, petitioner, and as so modified affirmed, with ten dollars costs and disbursements to the defendants. The appeal from the order denying motion to resettle is dismissed. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Smith, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to defendants. Appeal from order denying resettlement dismissed. Order to be settled on notice.